RESCRIPT
TANNER, P. J.
This is a bill brought to reform a deed of real estate and is heard upon prayer for a preliminary injunction.
The deed conveyed a piece of land 50 by 100 feet, but the bill alleges that the grantors fraudulently represented that the premises to be conveyed included an additional strip of land, xetending 100 feet and varying in width from 5 to 5% feet, adjacent to the premises actually conveyed, and extending then to a fence which was represented to be the boundary of the lot to be conveyed.
While the almost unbroken line of decisions in this country is that a deed may be reformed to include additonal land orally agreed to be conveyed, the contrary is decided in the case of Maeomber vs. Peekham, 16 R. I. 485. This case has never been overruled, as far as we can find by examination of Shepard’s Citations. We are therefore bound by it.
It is also difficult for us to see how we could reform a deed so as to make the husband of the grantor, who merely signed the deed to release courtesy, make a deed of the additional land for which he has an agreement to ' convey. Even if he be the equitable owner 'of this additional land, he has not made a ■written agreement to convey anything, but has merely released his right to the land acquired in the deeds.
The injunction must therefore be denied.